Citation Nr: 1207384	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service from July 2005 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The case is currently under the jurisdiction of the Nashville, Tennessee, RO.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, a chronic right ankle disability had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection of a right ankle disability, diagnosed as tendonitis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants for benefits.  This decision grants service connection for a right ankle disability.  As such, there is no further need to discuss compliance with the duties to notify and assist.  




Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran contends that he suffered a sprained right ankle during basic training in 2005, that he was not treated for the injury at the time, and that subsequently when he injured his left ankle he was told that he had aggravated his right ankle injury by continuing to march on it during training.

The service treatment records show that the Veteran was seen in February 2006 for "ankle and knee injury."  On examination, appearance of the ankles was normal.  There was full range of motion of the ankles, with no instability present.  There was no tenderness of the ankles observed on ambulation.  The right ankle was examined, however no specific abnormalities were noted, and the diagnosis was tendonitis, peroneal, left.  The service separation examination in July 2007 noted normal lower extremities.

The Veteran filed his claim for service connection at the time of his separation from active duty in July 2007.  A VA examination was conducted in November 2007.  The Veteran reported a history of right ankle sprain in basic training.  He reported pain in the right ankle, especially with cold weather.  The Veteran also reported sharp pain with hyperextending the ankle and noted popping at times in the ankle.  He reported recent episodes of the right ankle giving out on him.  On examination, there was tenderness to palpation of the right lateral ankle.  There was no swelling, redness, or obvious deformities.  Popping of the right ankle was noted with circular range of motion.  There was pulling sensation and mild ache with repetitive range of motion.  X-rays were normal.  The diagnosis was tendonitis of bilateral ankles.

An April 2008 treatment record noted the Veteran complained of ankle swelling.  Chronic bilateral ankle tendonitis was noted.

In July 2009 the Veteran complained of pain over the medial aspect of the right ankle.  X-rays in December 2009 were normal.  Also in December 2009 the Veteran was issued ankle braces after complaining of pain in both ankles.

After review of the evidence, the Board finds service connection is warranted for right ankle tendonitis based on the evidence that a chronic right ankle disability had its onset during service.  The Board acknowledges that the service treatment records do not explicitly document a right ankle diagnosis during service, however it appears that the Veteran was seen with a right ankle complaint during service, and he filed his claim for service connection for that disability at the time of his separation from service.  Right ankle tendonitis was diagnosed on the November 2007 VA examination only four months after his separation from service, and such diagnosis has been continued in subsequent treatment records.  Based on the documented evidence of inservice complaints of right ankle pain, a current diagnosis, and the absence of evidence of an intervening cause of the current symptoms and diagnosis, and resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted.


ORDER

Service connection for right ankle tendonitis is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


